Case 0:18-cv-61047-UU Document 72 Entered on FLSD Docket 05/09/2019 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                         Case No. 0:18-cv-61047-UU
 UNITED STATES OF AMERICA,

        Plaintiff,
 v.

 US STEM CELL CLINIC, LLC, et al.,

       Defendants.
 ___________________________________________/

  ORDER RESETTING PRETRIAL CONFERENCE, CALENDAR CALL, AND TRIAL

        The PRETRIAL CONFERENCE in this matter is hereby re-set to Friday, June 7, 2019,

 at 11:00 a.m. before the Honorable Ursula Ungaro, at the United States Courthouse, 400 North

 Miami Avenue, Room 12-4, Miami, Florida.

        THIS CAUSE IS SET FOR TRIAL during the two-week period commencing June 24,

 2019 at 9:30a.m., before the Honorable Ursula Ungaro. Counsel shall report to a Call of the trial

 calendar at 1:00 p.m. on June 19, 2019. ALL OTHER DEADLINES AND ORDERS

 REMAIN IN FULL FORCE AND EFFECT.

        DONE AND ORDERED in chambers at Miami, Florida this _9th_ day of May, 2019.



                                                     _______________________________
                                                     URSULA UNGARO
                                                     UNITED STATES DISTRICT JUDGE

 copies provided: counsel of record
